Appeal from an award made by the State Industrial Board for death benefits in favor of the dependent mother of the deceased employee. The Board has found that the decedent, while engaged in his regular occupation in the shop of the employer, accidentally and in an unknown manner, swallowed a cyanide solution which caused his immediate death. There was no eye witness to the event but there is evidence from which an inference may be drawn that the same was accidental. Such evidence supports the presumption against suicide. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Sehenek and Poster, JJ.